DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park Sung Ho, KR 101364522 B1 in view of Thurber, US 2008/0148773 A1.  
Park Sung Ho discloses the claimed earring as seen in the figure 4 embodiment, which includes three colinear apertures (11) on the side of the support member opposite the decoration-side end.  Park Sung Ho discloses a solid ball ornament (60) threadably attached to the decoration-side end of the support member of the earring jacket.  

    PNG
    media_image1.png
    645
    700
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    709
    498
    media_image2.png
    Greyscale

The claims require that the decoration attachment member be in the form of a clip/loop extending from the decoration side end of the support member, bent toward the ear side end and then back toward the finding for attaching the ornament to the finding.  Thurber discloses this type of attachment is old and well known.
Thurber discloses an earring jacket (12) with a decoration attachment loop clip (16) for attaching a dangling earring ornament (O) thereto.  This type of attachment allows the decoration to oscillate to make the earring more attractive and noticeable.  Thurber’s clip member (16) extends from the decoration side end of the support member, bent toward the ear side end and then back toward the finding.  It additionally bends away from the ear side end of the finding.

    PNG
    media_image3.png
    489
    548
    media_image3.png
    Greyscale

Park Sung Ho discloses a removably attached earring via a threaded attachment.  Thurber discloses a clip member (16) for removably attaching the earring (o) to the finding.  Thurber’s clip member allows for a different aesthetic to the finding by allowing the earring to dangle as compared to Park Sung Ho’s earring, which is fixed on the end of the finding.  Therefore, it would have been obvious to modify Park Sung Ho’s decoration attachment means to be a loop clip for improving the aesthetics of the earring.
Regarding claim 4, Park Sung Ho discloses support element 12 being substantially planar.

Regarding claim 5, Park Sung Ho discloses apertures sized to allow an earring post to pass therethrough.

    PNG
    media_image4.png
    390
    360
    media_image4.png
    Greyscale

	Regarding claims 13-14, Park Sung Ho discloses the claimed ear decoration assembly with the ear contact surface area being larger than the jacket contact surface area as shown in the annotated drawing.

    PNG
    media_image5.png
    660
    668
    media_image5.png
    Greyscale

	Regarding claim 15, Park Sung Ho discloses the claimed method steps of placing the earring assembly onto an earlobe.
Response to Arguments
Applicant's arguments filed 11/7/22 have been fully considered but they are not persuasive.  The applicant argues that the specific configuration of the decoration attachment member is not disclosed in Thurber.  As discussed in the 103 rejection, Thurber does disclose the specification configuration of the decoration attachment member.
The applicant argues that Thurber’s decoration attachment member extends straight down from structure 12 and bends in the opposite direction from the clip member of Applicant’s claim 1.  This argument is moot. There is no claimed orientation of the bent portion of the clip member that hasn’t been met in Thurber’s bent portion of the clip member.  Thurber’s clip member extends down from the end, bends toward the ear side end (at 20 and then upwardly at 16 toward the ear side end) and then biasing back toward the finding (bends back toward the decoration side end after the bend at 16).


    PNG
    media_image3.png
    489
    548
    media_image3.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .